Citation Nr: 0119763	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  89-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.  

2.  Entitlement to service connection for hepatocellular 
disease/hepatitis.  

3.  Entitlement to service connection for gall bladder 
disease.

4.  Entitlement to service connection for anemia and weight 
loss.

5.  Entitlement to primary service connection for a back 
disorder.

6.  Entitlement to secondary service connection for a back 
disorder.

7.  Entitlement to primary service connection for a neck 
disorder.

8.  Entitlement to secondary service connection for a neck 
disorder.

9.  Entitlement to an increased evaluation for status post 
right knee patellectomy with degenerative joint disease and 
right quadriceps atrophy, rated 20 percent disabling.  
  

REPRESENTATION

Appellant represented by:	Jeanette M. Witter, Ph.D.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1984, with a period of active duty for training from August 
1976 to March 1977.  

The veteran was first denied service connection for a back 
condition and a left knee condition in an April 1985 rating 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  

The appeal arises in part from a November 1986 rating 
decision in which the RO denied an increased rating for a 
right knee disorder, rated 10 percent disabling. 

The appeal also arises from an October 1988 RO rating 
decision granting an increased rating to 20 percent for the 
veteran's right knee disorder; granting service connection 
for gastritis with history of gastroesophageal reflux; and in 
pertinent part, denying service connection for duodenal ulcer 
disease, hepatocellular disease/hepatitis, cystitis, gall 
stones, anemia, a left knee condition, residuals of back 
injury, and residuals of a neck injury. 

In December 1989, in pertinent part, the Board remanded the 
case for issuance of a Statement of the Case addressing 
claims of entitlement to service connection for a 
gastrointestinal disorder including duodenal ulcer disease, a 
liver disorder, gall bladder disease, chronic anemia, a back 
disorder, and a neck disorder.  That remand was based on the 
RO's failure to adequately address those claims and the 
absence of proper development of those claims for appellate 
review. 

In October 1996, in pertinent part, the Board in essence 
recognized as in appellate status all the claims enumerated 
in the Issues portion of this Remand, supra. The Board then 
remanded the case for development of the claims for service 
connection for a left knee disorder, hepatocellular 
disease/hepatitis, duodenal ulcer disease, cystitis, gall 
bladder disease, anemia and weight loss, residuals of a back 
injury, residuals of a neck injury; and the claim of 
entitlement to an increased rating for postoperative 
residuals of a right knee patellectomy with degenerative 
joint disease and right quadriceps atrophy, rated 20 percent 
disabling.  

By a March 2000 decision the RO granted service connection 
for cystitis and chondromalacia of the left knee.  
Accordingly, those appealed issues are resolved.  

The case has been returned to the Board following 
development.  The Board recognizes that the appeal has 
remained in appellate status for many years due to 
inattention and delays.  Unfortunately additional development 
is required, as detailed in this Remand.  

The Board notes that by a March 10, 1995 signed declaration, 
received into the record in May 1998, the veteran appointed 
Jeanette M. Witter, Ph.D., as her authorized representative.  
By a statement signed in March 2000, the veteran revoked 
power of attorney from Disabled American Veterans which was 
originally executed by her in early 1986.  This revocation 
was recognized by Disabled American Veterans in a memorandum 
dated in March 2000.




REMAND

In the October 1996 Board remand the RO was instructed to 
clarify the veteran's desire for a personal hearing at the 
RO.  The letter sent to the veteran from the RO on February 
5, 1997 addressed this matter.  The veteran did not 
thereafter request a personal hearing at the RO.  However, 
there is a hand-delivered letter from a different veteran 
dated April 11, 2000 in this veteran's claims folder 
requesting a personal hearing at the RO.  This letter has 
been removed and attached to the left hand flap of volume one 
of this claims folder, so that the RO can associate it with 
the claims folder of the other veteran.  In any event, there 
is still a due process problem here pertaining to 
representation.  Since the power of attorney to the 
representative shown on the title page was added to the 
claims folder in May 1998, it was error that the 
representative was not furnished with a copy of the March 
2000 Supplemental Statement of the Case.  Further, that 
representative has not been invited to the RO to review the 
entire three volume claims folder and to offer argument on 
the veteran's behalf.  This will be further addressed below.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

By the most recent Supplemental Statement of the Case issued 
by the RO in March 2000, the RO denied service connection for 
hepatocellular disease/hepatitis, duodenal ulcer disease, 
gall bladder disease, and anemia and weight loss, all on the 
basis that the claims presented were not well grounded.  
Pursuant to the VCAA, following appropriate development, 
these claims, as well as the other claims on appeal, must be 
re-adjudicated by the RO on the merits.  

The Board notes that by its October 1996 Remand it previously 
requested development of the claims for service connection 
for hepatocellular disease/hepatitis, duodenal ulcer disease, 
gall bladder disease, and anemia and weight loss that were 
denied by the RO in March 2000 as not well grounded.  
However, the VA examination conducted in November 1999 
pursuant to that remand did not provide all of the 
information and opinions specifically requested by the 
October 1996 Board Remand.  Specifically, the examiner did 
not sufficiently address duodenal ulcer disease, 
hepatocellular disease/hepatitis, and gall bladder disease.  
For those disorders further examination development is 
necessary.  Also as discussed below, anemia and weight loss 
were sufficiently addressed by the November 1999 VA examiner.  

The November 1999 VA examiner noted that the veteran had a 
history of gastritis in service with associated symptoms of 
nausea, nervous sensation, and epigastric burning and 
tenderness.  The Board notes that the veteran has already 
been service connected for gastritis.  While the November 
1999 VA examiner concluded that there was no evidence of 
duodenal ulcer disease in service, that does not fully 
resolve the issue.  The examiner did not assess whether or 
not the veteran had duodenal ulcer disease in the first post 
service year or currently.  The VCAA requires such an 
assessment and an opinion as to whether or not any current 
duodenal ulcer disease is related to service. 

Regarding hepatocellular disease/hepatitis, the November 1999 
VA examiner noted that based on the medical record there was 
no evidence of chronic liver disease in service, and VA liver 
function tests in June 1988 and March 1997 failed to show 
abnormal liver functioning.  The November 1999 VA examiner 
assessed that there was no evidence of chronic liver disease 
in the veteran's service medical records.  However, no 
opinion was given specifically as to whether chronic liver 
disease developed in service.  Also, current liver function 
tests were not performed and no opinion was given concerning 
the presence of a current hepatocellular disease/hepatitis, 
and if shown, any causal relationship to service.  The VCAA 
requires such an additional examination with appropriate 
liver function testing, if indicated, and an opinion as to 
the onset and etiology of the disorder. 

Similarly, the November 1999 VA examiner noted that there was 
no evidence of gall bladder disease in service medical 
records, with only some suggestion of a gall bladder problem 
by abdominal ultrasound in January 1986, which suggestion was 
discounted by a negative oral cholecystogram (OCG) and a 
hepato-iminodiacetic acid (HIDA) scan within normal limits, 
both performed in February 1986.  The November 1999 VA 
examiner assessed that there was no evidence of gall bladder 
disease in the veteran's service medical records.  However, 
no opinion was given specifically as to whether gall bladder 
disease developed in service.  Also, current tests or studies 
to assess gall bladder health were not performed and no 
opinion was given concerning the presence of a current gall 
bladder disease, and if shown, any causal relationship to 
service.  The VCAA requires such an additional examination 
with appropriate testing, if indicated, and an etiological 
opinion.  

The November 1999 VA examiner diagnosed anemia present in 
service based on low hematocrit readings in August 1983 and 
November 1983, but noted the absence of a medical record of 
treatment for anemia, and noted a normal-range hematocrit 
level in November 1999 (four days prior to the examination).  
The examiner noted that there was a mention in the medical 
record of recurrent anemia with borderline/low Hb and Hct.  
However, the examiner concluded based on the totality of the 
medical evidence that no diagnosis was established for 
anemia.  This is in essence a conclusion that the veteran 
does not have anemia.  Hence no further medical examination 
and opinion is required. 

Similarly, regarding weight loss, the examiner noted that the 
veteran had "transient weight loss" in service due to 
anorexia and decreased food intake. VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms. For example, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
appropriate cases, service connection may be warranted for a 
weight loss disorder, or a disorder accompanied by weight 
loss, such as anemia with weight loss, or anorexia with 
weight loss.  However, the examiner assessed that the weight 
loss was resolved, with a current weight of 176 pounds.  With 
weight loss resolved, no further examination and opinion is 
necessary regarding weight loss or a disorder associated with 
weight loss.  

Pursuant to the October 1996 Board Remand, the veteran was 
examined for musculoskeletal disorders at an October 1998 VA 
examination.  The veteran then complained, in pertinent part, 
of constant back, neck, and right knee pain with intermittent 
sharp pain, including pain that awakened her at night.  She 
reported that her disorders of the back and neck began in 
1992 due to repeated falls resulting from her service-
connected right knee disorder.  On examination there was no 
swelling, redness, or deformity of the spine, but there was 
pain with the slightest palpation, primarily on the left side 
of the cervical and lumbosacral spine.  There was neck, mid-
back, and low back pain upon elevating the shoulders, and 
pain of the neck and low back with bilateral shoulder 
abduction.  The veteran performed straight leg raising and 
forward flexion but with complaints of low back pain.  
Cervical X-rays showed mild degenerative changes at C5-C6.  
The right patella was absent.  The right knee had no swelling 
or redness and flexed to 120 degrees, though motion was 
painful.  There was also some right lower extremity fine 
muscle atrophy associated with the right knee, with right 
thigh measurement of 19-1/2 inches, nine inches proximal to 
the tibial tubercle, compared with 21 inches on the left.  
There was diffuse tenderness about the right knee.  The 
examiner assessed chronic neck and low back pain secondary to 
cervical and lumbosacral spine strain with degenerative 
arthritis, and traumatic arthritis of the right knee.  The 
examiner generally addressed questions of pain limiting 
functional ability, but did not provide a more specific 
opinion regarding functional limitations resulting from pain 
of the right knee disorder.  

In a February 2000 addendum, the orthopedic examiner stated 
that there was no medical evidence within the claims folder 
that the veteran's knee disorder caused his degenerative 
arthritis of the back or neck.  However, secondary service 
connection may be granted where the evidence shows that a 
chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
remaining question of whether the veteran's service-connected 
right knee disorder aggravated her back or neck disorders has 
not been addressed, and so must be addressed upon remand 
examination. 

Further, upon remand the VCAA requires that an orthopedic 
examination be conducted with opinions addressing questions 
of the etiology of the back and neck degenerative arthritis 
as related to service, and whether present within the first 
post service year.
 
Regarding the claim for an increased rating for status post 
right patellectomy, currently rated 20 percent disabling, no 
opinion was provided in the October 1998 VA examination 
report as to the degree of functional loss in the right knee 
due to pain on undertaking motion, weakened motion, 
fatigability, and incoordination.  When reviewing the level 
of disability due to a service-connected disorder affecting a 
joint, when the rating is based solely on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened motion, fatigability, and incoordination.  38 C.F.R. 
§§ 4.40 and 4.45 (2000); DeLuca v. Brown,  8 Vet.App. 202 
(1995). 

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes or that there be 
painful motion.

Accordingly, the case is remanded for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for duodenal ulcer 
disease, hepatocellular 
disease/hepatitis, gall bladder disease, 
anemia and weight loss, back disorder, 
neck disorder, and status post right 
patellectomy since January 1995, and that 
she furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source she identifies.  Copies of 
the medical records from all sources she 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  Thereafter, the veteran should be 
afforded a VA internal medicine 
examination to determine the nature and 
etiology of any duodenal ulcer disease, 
hepatocellular disease/hepatitis, and 
gall bladder disease.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All pertinent 
clinical findings should be reported in 
detail.  The examiner must answer the 
following questions:  

A.  Does the veteran have 
duodenal ulcer disease; if so, 
is it at least as likely as not 
that the duodenal ulcer disease 
was present in service, or 
within the first post service 
year, or is otherwise related 
to service.

B.  Does the veteran have 
hepatocellular 
disease/hepatitis; if so, is it 
at least as likely as not that 
the hepatocellular 
disease/hepatitis developed in 
service or is otherwise related 
to service.  

C.  Does the veteran have gall 
bladder disease; if so, is it 
at least as likely as not that 
the gall bladder disease 
developed in service or is 
otherwise related to service.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
back and neck disorders, and to determine 
the degree of severity of his service-
connected right knee disorder.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The back, neck, and 
right knee must be examined without any 
brace or assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  For any back and 
neck disorder identified, the examiner 
must answer the following questions:  

A.  Is it at least as likely as 
not that the disorder developed 
in service or is otherwise 
related to service; 

B.  Regarding arthritis, is it 
at least as likely as not that 
the arthritis was present 
within the first post service 
year; 

C.  Is it at least as likely as 
not that the disorder was 
caused by or aggravated by the 
veteran's service-connected 
right knee disorder. 

Regarding the right knee, the examiner 
should ascertain the nature and extent of 
any arthritis, and also note any 
subluxation and/or instability.  If 
subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the right knee in both flexion and 
extension should be specified in degrees.  
A full range of motion of the knee is 
zero degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II 
(2000).  The examiner should also comment 
on the effects of the service-connected 
right knee disorder upon the veteran's 
ordinary activity and how any pain 
impairs her functionally, particularly in 
the work-place, including, specifically, 
the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), as 
applicable.

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If a requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

5.  Thereafter the veteran's current 
representative should be furnished a copy 
of the March 2000 Supplemental Statement 
of the Case and offered an opportunity to 
review the veteran's three volume claims 
folder and offer argument in the 
veteran's behalf.  

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection duodenal ulcer 
disease, hepatocellular 
disease/hepatitis, gall bladder disease, 
anemia and weight loss, a back disorder, 
and a neck disorder; and entitlement to 
an increased rating above the 20 percent 
currently assigned for service-connected 
status post right knee patellectomy.  If 
the determinations remain adverse to the 
veteran, she and her representative 
should be provided a current supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision. The veteran and 
her representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, to 
comply with a precedent decision of the Court, as well as to 
comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



